Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered December 5, 2006 in a wrongful death action. The order, insofar as appealed from, denied plaintiffs motion to set aside the jury verdict.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Smith v Catholic *1348Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Scudder, P.J., Gorski, Centra, Fahey and Green, JJ.